Title: [Diary entry: 22 January 1790]
From: Washington, George
To: 

Friday 22d. Exercised on Horse back in the forenoon. Called in my ride on the Baron de Polnitz, to see the operation of his (Winlaws) threshing Machine. The effect was—the Heads of the Wheat being seperated from the Straw, as much of the first was run through the Mill in 15 minutes as made half a bushel of clean Wheat. Allowing 8 working hours in the 24. this would yield 16 Bushels pr. day. Two boys are sufficient to turn the Wheel, feed the Mill, and remove the Threshed grain after it has passed through it. Two men were unable, by winnowing to clean the wheat as it passed through the Mill, but a common dutch fan with the usual attendance would be more than sufficient to do it. The grain passes through without bruising and is well seperated from the Chaff. Womn. or boys of 12 or 14 years of age are fully adequate to the management of the Mill or threshing Machine. Upon the whole it appears to be an easier, more expeditious and much cleaner way of getting out Grain than by the usual mode of threshing; and vastly to be preferred to treading, which is hurtful to horses, filthy to the Wheat, & not more expeditious, considering the numbers that are employed in the process from the time the bed is begun to be formed until the grain has passed finally thro’ the Fan. Many, and respectable visitors to Mrs. Washington this Evening.